DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Allowable Subject Matter
Claims 1-7, 9-19 and 21-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1, 15 and 29 contain variations of the limitations "wherein when a current block of a current frame has irregular textures, the deblocking filtering information is provided to the video decoder for the video decoder to forcibly perform a deblocking filtering operation on the current block of the current frame, and when the video decoder determines not to forcibly perform the deblocking filtering operation on the current block, the video decoder selectively performs the deblocking filtering operation on the current block according to a texture degree of the current block" and taken in combination with the other claim limitations are not found in the prior art.  The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Guo (U.S. 2018/0352264), Zhai (U.S. 2015/0350687), Karczewicz (U.S. 2019/0373258), Van Der Auwera (U.S. 2013/0272425), Heng (U.S. 2008/0080619), He (U.S. 2008/0137752) and Shi (U.S. 2009.0304086), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483